In an action, inter alia, to vacate a series of deeds transferring title to a certain parcel of real property, the plaintiff appeals from an order of the Supreme Court, Kings County (Jones, J.), dated May 2, 2000, which denied his motion for summary judgment, granted the cross motion of the defendant Oceanmark Bank, F.S.B., for summary judgment dismissing the complaint insofar as asserted against it, and, in effect, upon searching the record, granted summary judgment dismissing the complaint insofar as asserted against the defendant Damien Langlaise.
Ordered that the order is affirmed, with one bill of costs.
The defendants Oceanmark Bank, F.S.B. (hereinafter the Bank) and Damien Langlaise (hereinafter Langlaise) made a prima facie showing that they were, respectively, a bona fide encumbrancer and purchaser of their interests in the property at issue. In response thereto, the plaintiff failed to show the existence of a triable factual issue. Accordingly, the Supreme Court properly granted the Bank’s motion for summary judgment dismissing the complaint insofar as asserted against it and, in effect, upon searching the record, granted summary judgment dismissing the complaint insofar as asserted against Langlaise (see, CPLR 3212 [b]; see, Alvarez v Prospect Hosp., 68 NY2d 320; Rudman v Cowles Communications, 30 NY2d 1; Anderson v Blood, 152 NY 285; Real Property Law § 266).
The plaintiffs remaining contentions are without merit. O’Brien, J. P., Florio, Schmidt and Smith, JJ., concur.